The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is in response to amendment filed on 12/15/2021, claims 1, 3, 5-6, 9-14 are amended, no claims have been added, therefore, claims 1-14 are pending for examination.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Response to Applicant’s Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument Kapil’s RAM 26 is a general-purpose main memory, not a cache memory. Therefore, the "RAM 26" in Kapil is not equivalent to the "cache memory in the main memory" as required by the pending claims (see page 7 of remarks), However, in Kapil section 0034, Kapil only stated “RAM 26 may be used as main memory for computer system”, in section 0035; Kapil stated RAM also may be used to store an address translation data structure (ATDS) 28. In one embodiment, ATDS 28 may be a translation storage buffer (TSB). A TSB may be a contiguous data 
In response to applicant’s argument that Kapil teaches a copy of the redundant information is copied to the cache memory, rather than exchanging the matching data to the cache memory (as claimed) (see page 9 of remarks), However, Kapil teaches various pages may be swapped into and out of main memory 4 as shown in Fig.1; Main memory 4 can be considered as cache memory as compare to flash memory 3 (section 0024).
In response to applicant’s argument that the condition for triggering a page fault is that no matching data is found in the cache memory independent of the main memory and the main memory, rather than no matching data being found in the main memory (see applicant’s remarks page 9), it is noted that applicant claimed “in a case that matching data is not found in either the cache portion or the main memory other than the cache portion, triggering the computer system to handle a page fault” (see claim 1), applicant does not claim “no matching data is found in the cache memory independent of the main memory and the main memory”.


The rejection of claim 1-14 has been maintained as shown below.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapil et al., US 2010/00332727 A1.
Regarding claims 1 and 11, Kapil teaches a computer system (Fig.2; a computer system 20), comprising: a central processing unit (CPU) (Fig.2, it is taught as processor 21); one or more cache memory (Fig.2, cache hierarchy 29) provided proximal to the CPU and operatively connected to the central processing unit (Fig.2); a main memory (Fig.2; it is taught as main memory hierarchy; The main memory hierarchy in this embodiment includes memory management unit (MMU) 24, random access memory (RAM) 26, and flash memory 25; section 0028) having at least one cache memory (Fig.2, it is taught as RAM 26) integrated therewith (Fig.2); and a plurality of sets of computer executable instructions stored in the computer system, wherein at least one of the plurality sets of computer executable instructions contains instructions for the computer system to perform (Fig.2 and section 0029-0032; processor 21 may perform various functions that are related to the processing of data and execution of instructions): the CPU sending a data request and access a cache portion of the main memory (section 0032; When an execution core of processor 21 asserts a request for data); conducting a fully associative search on the main memory including the at least  MMU 24 is configured to perform various control functions related to flash memory 25 and RAM 26. These control functions may include (but are not limited to) controlling the flow of data between processor 21 and either of flash memory 25 or RAM 26); in a case that matching data is found on the cache portion, returning the data to the CPU (section 0032; If the requested data is not stored in a cache of cache hierarchy 29, but address translation information corresponding to the requested data is found in TLB 27, processor 21 may access RAM 26 using the address translation information to locate the data. The data may then be provided to the requesting execution core, and may also be loaded into one or more cache memories of cache hierarchy 29); in a case that matching data is found on the main memory other than the cache portion, swapping the matching data to the cache portion and then returning the data to the CPU (section 0037; Flash memory 25 may also be used to store pages. In the embodiment shown, the storage capacity of flash memory 25 may be greater than that of RAM 26. Accordingly, flash memory 25 may be used to store copies of all the pages residing in RAM 26 at a given time, as well as a number of pages that are not residing in RAM 26 and Fig.8; steps 812-814); in a case that matching data is not found in either the cache portion or the main memory other than the cache portion, triggering the computer system to handle a page fault (section 0038; Since flash memory 25 may be used to store pages of memory, it may be accessed by MMU 24 in the event of a page fault. A 

Regarding claim 2, Kapil teaches the cache memory portion of the unified cache and main memory system is located between the central processing unit and the main memory portion of the unified cache and main memory system (Fig.2; RAM 26 is located between the processor 21 and the flash memory).  

Regarding claim 3, Kapil teaches the cache memory portion of the unified cache and main memory system is provided integrally with the central processing unit or close to the central processing unit (Fig.2; RAM close to the processor 21).  

Regarding claim 4, Kapil teaches multi-level cache is provided (Fig.2; cache hierarchy 29 has the various levels of cache).  

Regarding claim 5, Kapil teaches one or more than one higher level cache is provided between the CPU and the unified lower level cache and main memory system (Fig.2; cache hierarchy is provided between the processor 21 and Main memory hierarchy), the unified lower level cache and main memory system is connected to the higher-level cache and the central processing unit through a bus (Fig.2; the connection between cache hierarchy and main memory hierarchy). 
 

 
Regarding claim 7, Kapil teaches a storage size of the cache memory is greater than 50% of a storage size of the main memory (section 0037; the storage capacity of flash memory 25 may be greater than that of RAM 26. Accordingly, flash memory 25 may be used to store copies of all the pages residing in RAM 26 at a given time, as well as a number of pages that are not residing in RAM 26. In some cases, if flash memory 25 has sufficient storage capacity, it may store all the pages of a virtual address space for computer system 20).  

Regarding claim 8, Kapil teaches the cache memory is unified with the main memory (Fig.2; cache memory RAM can be unified with the flash memory).  

Regarding claims 9 and 12, Kapil teaches one or more of the plurality of sets of computer instructions include instructions for the system to swap data between the cache portion and main memory portion of the unified cache and main memory system (section 0037-0038; flash memory 25 may be used to store copies of all the pages residing in RAM 26 at a given time, as well as a number of pages that are not residing in RAM 26) in coordination of hardware in the system (it is taught as MMU), so that 
  
Regarding claims 10 and 13, Kapil teaches one or more of the plurality of sets of computer instructions include instructions for the system to organize information on the cache and main memory in a manner consistent with fully associative methods in coordination with hardware in the system (section 0033; MMU 24 is configured to perform various control functions related to flash memory 25 and RAM 26. These control functions may include (but are not limited to) controlling the flow of data between processor 21 and either of flash memory 25 or RAM 26. MMU 24 may also control the migration of data between flash memory 25 and RAM 26, and perform other functions, including those related to the handling of page faults).  
  
Regarding claim 14, Kapil teaches one or more of the plurality of sets of computer instructions include instructions for the system to evict data on a portion of the cache portion of the unified cache and main memory system and write the data to the main memory portion of the unified cache and main memory system in coordination with the hardware of the system, so that space in the cache portion will be available for future caching (section 0047 and section 0075; If MMU 24 determines that one or more .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/HUA J SONG/Primary Examiner, Art Unit 2133